PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
NIX, Wayne D.
Application No. 16/301,751
Filed:  November 15, 2018
For: MULTI-PURPOSE MEDICAL TOOL

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 3, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of April 5, 2021, which set a shortened statutory period for reply of three months.   A one-month extension of time under the provisions of 37 CFR 1.136(a) was obtained on August 5, 2021.  Accordingly, the application became abandoned on August 6, 2021.  A Notice of Abandonment was mailed on November 1, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $340; (2) the petition fee of $525; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3724 for appropriate action in the normal course of business.

Telephone inquiries concerning this decision should be directed to the Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions